DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species of the ultrasonic sensor:
Species A: The embodiment(s) as set forth in Figure(s) 1
Species B: The embodiment(s) as set forth in Figure(s) 5
Species C: The embodiment(s) as set forth in Figure(s) 6
Species D: The embodiment(s) as set forth in Figure(s) 8
Species E: The embodiment(s) as set forth in Figure(s) 9
Species F: The embodiment(s) as set forth in Figure(s) 10
Species G: The embodiment(s) as set forth in Figure(s) 11
Species H: The embodiment(s) as set forth in Figure(s) 12
Species I: The embodiment(s) as set forth in Figure(s) 13
Species J: The embodiment(s) as set forth in Figure(s) 14

Upon election of one of Species A - J above, Applicant is required under 35 U.S.C. 121 to elect one of the following disclosed species of the electronic circuit configuration of the control circuit element of the ultrasonic sensor for prosecution on the merits to which the claims shall be restricted, if no generic claim is finally held to be allowable. Currently, Claim(s) 1 is generic:
Species a: The embodiment(s) as set forth in Figure(s) 2
Species b: The embodiment(s) as set forth in Figure(s) 7A
Species c: The embodiment(s) as set forth in Figure(s) 7B
Species d: The embodiment(s) as set forth in Figure(s) 15A
Species e: The embodiment(s) as set forth in Figure(s) 15B
Species f: The embodiment(s) as set forth in Figure(s) 16A
Species g: The embodiment(s) as set forth in Figure(s) 16B
Species h: The embodiment(s) as set forth in Figure(s) 17A
Species i: The embodiment(s) as set forth in Figure(s) 17B
Species j: The embodiment(s) as set forth in Figure(s) 18
Species k: The embodiment(s) as set forth in Figure(s) 19

The species are independent or distinct because: the claims to the different species recite the mutually exclusive characteristics of such species, such as:
Figure 1 is a side cross-sectional view showing a schematic configuration of an ultrasonic sensor comprising, vibration element 3 (that is fixedly supported on a diaphragm 22) includes a piezoelectric member 30, a drive electrode 31 provided on one principal surface of the piezoelectric member 30, and a reference electrode 32 provided on the other principal surface of the piezoelectric member 30; the outer electrode 7 has a surface electrode portion 71 and a tubular surface electrode portion 72 are formed seamlessly in a single piece.

Figure 5 is a side cross-sectional view showing a schematic configuration of a modification of an element support portion shown in Fig. 1; wherein; inner electrode 201 may be a ring- shaped electrode provided at an upper end portion of the diaphragm support portion 21 or the outer edge portion of the diaphragm portion 22. Such a ring-shaped electrode may be embedded inside the element support portion 2 or may be provided so as to be exposed on an outer portion of the element support portion 2.  Drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  In the embodiment shown in Fig. 1, the element support portion 2 constituting the first electrode is integrated with the reference electrode 32 in terms of both the device configuration and the circuit configuration. On the other hand, in the configuration shown in Fig. 5 the inner electrode 201 is separated from the reference electrode 32 in terms of both the device configuration and the circuit configuration. In this case, even when the inner electrode 201 is grounded, the reference electrode 32 is not necessarily indirectly grounded accordingly.

Figure 6 is a side cross-sectional view showing a schematic configuration of another modification of an element support portion shown in Fig. 1; wherein; inner electrode 201 may be a ring- shaped electrode provided at an upper end portion of the diaphragm support portion 21 or the outer edge portion of the diaphragm portion 22. Such a ring-shaped electrode may be embedded inside the element support portion 2 or may be provided so as to be exposed on an outer portion of the element support portion 2.  Drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  The inner electrode 201 may be a conductor film provided in at least an outer edge portion of the inner surface 23 of the diaphragm portion 22.  In the embodiment shown in Fig. 1, the element support portion 2 constituting the first electrode is integrated with the reference electrode 32 in terms of both the device configuration and the circuit configuration. On 

Figure 8 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1 wherein, Fig. 8 corresponds to a configuration obtained by omitting the inner electrode 201 from the configuration shown in Figs. 5 and 6. Furthermore, drive electrode 31 is provided on one principal surface of the piezoelectric member 30 with connection to drive electrode wire 81, and reference electrode 32 is provided on three principal surfaces of the piezoelectric member 30 with connection to reference electrode wire 82.  The inner electrode 201 may be a conductor film provided in at least an outer edge portion of the inner surface 23 of the diaphragm portion 22.

Figure 9 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1; wherein, the reference electrode 32 is not exposed on the principal surface of the piezoelectric member 30 on which the drive electrode 31 is provided and the reference electrode 32 is provided on the inner surface 23 of the diaphragm portion 22 so as to have a larger area than the piezoelectric member 30.

Figure 10 is a side cross-sectional view showing a schematic configuration of another modification of the element support portion shown in Fig. 1; wherein, an insulating layer 303 is provided between the diaphragm portion 22 and the reference electrode 32
Figure 11 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, outer electrode 7 having a center axis in the axial direction may be embedded in the elastic support member 4.

Figure 12 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the outer electrode 7 may be provided on the bumper inner surface B2. Alternatively, the outer electrode 7 may be embedded around the mounting hole B3 of the bumper B. Alternatively, the outer electrode 7 may be a part of the bumper B formed by adding a conductive filler to a portion of the bumper B facing the mounting hole B3.

Figure 13 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the surface electrode portion 71 and the tubular surface electrode portion 72 may be provided so that each of the surface electrode portion 71 and the tubular surface electrode portion 72 functions as the separate outer electrode 7.

Figure 14 is a side cross-sectional view showing a schematic configuration of a modification of a second electrode shown in Fig. 1; wherein, the surface electrode portion 71 and the tubular surface electrode portion 72 may be provided so that each of the surface electrode portion 71 and the tubular surface electrode portion 72 functions as the separate outer electrode 7.  Furthermore, electrode 71 having a center axis in the axial direction is embedded in the elastic support member 4.

Figure 2 is a diagram showing a specific example of a circuit configuration of a control circuit element shown in Fig. 1 comprising, the element support portion 2 which constitutes the first electrode and the outer electrode 7 constitute a capacitance C1. The capacitance C1 is provided in parallel to the vibration element 3.

Figure 7A is a diagram showing a specific example of a circuit configuration of the control circuit element when the element support portion shown in Figs. 5 and 6 is used, wherein;  the inner electrode 201 and reference electrode 32 are grounded.

Figure 7B is a diagram showing a specific example of a circuit configuration of the control circuit element when the element support portion shown in Figs. 5 and 6 is used, wherein; the inner electrode 201 is grounded without grounding the reference electrode 32.

Figure 15A is a diagram showing a modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the first electrode is constituted by the element support portion 2, outer electrode 7 is grounded; the driver circuit 97 and the receiver circuit 98 are electrically connected to the element support portion 2 as the first electrode; the driver circuit 97 and the receiver circuit 98 are electrically connected to the element support portion 2 that functions as an electrode used as a pair with the drive electrode 31 of the vibration element 3. 

Figure 15B is a diagram showing a modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. B; wherein, the inner electrode 201 is provided; outer electrode 7 is grounded; the driver circuit 97 and the receiver circuit 98 are electrically connected to inner electrode 201 as the first electrode; the driver circuit 97 and the receiver circuit 98 are electrically connected to the reference electrode 32 .

Figure 16A is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the element support portion 2 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7.
 
Figure 16B is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. 7B; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the inner electrode 201 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7.

Figure 17A is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the element support portion 2 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7.

Figure 17B is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 7A or Fig. 7B; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the inner electrode 201 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7.

Figure 18 is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the driver circuit 97 is electrically connected to the element support portion 2 as the first electrode and the receiver circuit 98 is electrically connected to the outer electrode 7; furthermore, a switch 991 may be provided between the element support portion 2 as the first electrode and a  grounded end. Thus, when the switch 991 is in a on state, the first electrode provided on the element support portion 2 side may be grounded via the switch 991.

Figure 19 is a diagram showing another modification of the circuit configuration of the control circuit element shown in Fig. 2; wherein, the circuit configuration is such that the receiver circuit 98 is electrically connected to the element support portion 2 as the first electrode and the driver circuit 97 is electrically connected to the outer electrode 7; furthermore, a switch 991 may be provided between the element support portion 2 as the first electrode and a  grounded end. Thus, when the switch 991 is in a on state, the first electrode provided on the element support portion 2 side may be grounded via the switch 991.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim(s) 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 

/AMIE M NDURE/Examiner, Art Unit 3645